.
                             RNEY      GENERAL,”
                        OF   %-J!ZXAS




Hon. Robert W. Post
County Attorney
P. 0. BOX 110                 Opinion No: M-69.7
Cuero, Texas    71954
                              RC?: Whether a minor defendant
                                   convicted under Art. 802&,
                                   Vernon's Penal'Code,,auto-
                                   matically has his operator's
                                   license suspended under the
                                   provisions of Sec. 24(a) (21,.
                                   Art. 6687b, Vernon's Civil
                                   Statutes?
Diar Mr. Post:
     You have recently asked an opinion of this office
concerning Article 802e, Vernon.'sPenal Code. Re-phrased,
ypur question is as follows:
               "A minor defendant was. tried
          under Art. 802e of the Texas Penal
          Code. It was the interpretation by
          the County Judge and the County Attorney
          that the minor could retain his dkiver's
          license by provisions of Art. 802e.
          However, the Texas Department of Public
          Safety has issued a letter asking
          for susupension of the minor's operator's
          license.
               "Is an automatic suspension required
          under Art. 802e or is the interpretation
          reached by the then County Attorney
          correct?"
     The pertinent parts of Article 802e rehd as follows:
               "Sec. 1. Any male minor who
          has passed his 14th birthday but has
          not reached his 17th birthday, and
          any female minor who has not reached
          her l8th birthday, and who drives
          or operates an automobile or any other
          motor vehicle on any public road or
          highway in this state or upon any
          street or alley within the limits

                              -3368-
Hon. Robert W. Post, page 2 (M-697)


          of any city, town or village, or upon
          any beach as defined in Chapter 430,
          Acts of the 51st Legislature,
          1949, while under the influence of
          intoxicating lfquor, or who drives
          or operates an automobile or any other
          motor vehicle in such a way as to
          violate any traffic law of this state,
          shall be guilty of a misdemeanor and
          shall be punished by a fine of not
          more than One Hundred Dollars ($lOO.OO)...."
               "Sec. 2, No such minor, after
          conviction or plea of guilty and imposition
          of fine, shall be committed to any
          jail in default of payment of the
          fine imposed, but the court imposinq
          such fine shall have power to suspend
          and take possession of such minor's
          driving license and retain the same
          until such fine has been paid." (Emphasis
          Added9
       According to Section 24(a) (2), Article 6687b, Vernon's
Civil Statutes, as last amended, the operator's license
of any incirvasJual is susparuieci
                                 ror 12 months automatically
upon final conviction for the criminal offense of driving
while intoxicated. Gilbert v. State, 212 S.W.Zd 182 (Tex.
Grim.,   1948)o This section makes no distinction as to
the particular article of the penal code under which
the final conviction supporting the suspension must be
had, nor does it limit,   expressly or impliedly, the class
of persons subject to the suspension. Attorney General
Opinion NO, V-1266 (1961), Significantly, the offense
of driving while intoxicated is prescribed~by both Article
902 and Article 802e of the Penal Code.
     Where the language of a statute is ambiguous, the
provisions thereof, may be interpreted by resort to two
primary rules of construction: First, the legislative
history, and secondly, the scheme or intent of the legislation
as made manifest by the similar subject matter sought
to be controlled or regulated. Barnes v. State, 170 S.W.
548 bTex.Crim., 1941); DuvaP Corp. v. State, 407 s.w.za
493 (1966).
     Statutes dealing with the same general subject or
relating to the same matters may be considered as statutes
in pari materia, although they are passed at different times
                           -3369-
.      .




    Hon. Robert W. Post, page 3 (M-697)


    or different sessions of the legislature. Duvai v. State,
    supra. The goal of interpretation in utilizing this maxim
    is to carry out the full legislative intent by giving effect
    to all laws and provisions bearing upon the same subject.
    Trinity Universal Ins, Co. v. McLaughlin, 373 S.w.2d 66,
    (Tex. Civ.App., 1963 error ref. n.r.e.). Although Article
    802e is a specific statute relating to the offense of a
    minor driving while intoxicated, and independent of the
    general civil provisions of Article 668723,Section 24(a)(2),
    general and special statutes should be read together and
    harmonized if possible, to secure the general purpose and
    scope of legislation on that same subject matter. Palsell
    v. Texas Water Commission, 3ED S.W.2d 1, (Tex.Civ.App.,
    1964, error ref. n.r.e.)
         In reviewing the legislative history of Article 6687b,
    Article 802, and Article 802e, we find that the,object and
    purpose of these statutes has been a series of repeated
    enactments by the legislature of more stringent statutes
    to provide safer highway travel in the face of an increasing
    number of accidents by inAiv+Aunln who drive while intoxicated.
    Attorney General Opinion M-673. Prior to passage
    of Article 802e, and its predecessor Article 8026, male
    juveniles under seventeen years of age were not subject
    to punishment for crimes but were subject only to the
    provisions of Article 2338-1, Vernon's Civil~Statutes,
    which established juvenile courts and provideu for trial
    procedure in juvenile delinquency cases. The predecessor
    of'Article 802e, Article 802d, provided for automatic suspension
    of a minor's driver's license when the minor received final
    conviction. Attorney General Opinion V-1266 (1951).
       Continuing the same legislative scheme, Article 802e
provides for certain procedures which may be utilized
by the judge after conviction , where the minor fails to
pay the fine imposed by the court. Although the civil
,sanctions of Article 6687b for driving while intoxicated
 are generally separate and independent of the criminal
 penalties prescribed by Articles 802 and 8020, in our opinion
by their relation   to the same subject matter, these statutes
 are to be construed in pari materia. Cognizant of the
 legislative history z these statutes, we view the quoted
 emphasized languaqe in Section 2, Article 802e, as granting
 power to the judge tomsuspend the operator's license under
 certain  limited circumstances, and not as words restricting
 the automatic suspension under Section 24(a) (2), Article
 6687b.
           In the following circumstances,   for example, the judge
                                 -3370-
                                                    .    ,




Hon. Robert W. Post, Page 4 (M-697)


may suspend and take possession of the minor's driving
license although suspension of his license also is automatic
upon final conviction:     First, where the minor'refuses
to pay the fine imposed upon conviction by the court, the
judge may insure that the minor shall not ostensibly drive
lawfully by suspending and taking possession of his license
prior to the time the Texas Departmentof Public Safety
requests the minor to physically surrender and deliver his
operator's license.  Secondly, where the minor continues
to refuse payment oflthe fine after an automatic suspension
resulting from final conviction   expires, the judge may
tbere~foresuspend and take possession of the minor's driving
license until the fine is paid. Other circumstances also
may arise to invoke the power of the judge provided by Section
2 of Article 802e.
      We find no basis in reason or legislative history for
any contention that the language of Section 2, Article 8028
was intended by implication to restrict automatic suspension
of a minor's driving license where the conviction is final.
No evidence exists that the legislature intended to allow
the judge to thwart the separate and independent civil penalties
imposed by Section 24(a) (2B, Article 668733,where a minor
is found guilty and receives final conviction. Any~contrary
holding to allow automatic suspension would be tantamount
to nullifying what we view as legislative intent to maintain
stringent regulations for highway travel by those,,,whodrive
while intoxfcated, and would give rise to unequal treatment
of drinking drivers based upon classification of age, Furthermore,
such holding would negate the effect of Article 802e and
lead to an absurd conclusion in light of the legislative
history, object and purpose of these statutes in pari materia.
The legislature must be presumed not to have d't;iie
                                                   a useless,
absurd or futile act. Brown v. Memorial Village Water Authority,
361 S.W,Zd 453 (Tex,Civ.App,, 1962, error ref. n.r.e.1;
State ex rel Childress v. Shelby County, 150 Tex. 238, 239
S.W.2d 777 (1951); Trimmer v. Carlton, 116 Tex. 572, 296
S.W. lb70 (1927).
     It is, therefore, the opinion of this office that Section
24(a) (21, Article 6687b, Vernon's Civil Statutes, operates
to automatically suspend a minor’s  driving license when
the minorreceives a ffnal convictfon for driving while
intoxicated under Article 802e, Vernon's Penal Code.

                    SUMMARY
     Section 24%aI (21. Article 668733, Vernon's Civil Statutes,
                    i.~: :fg~fi;q)pz~~a
operates to +a :li.'~.              zymipc,,r
                                           1s dric~.:,ng
                                                      ;ir;c.nse
                           -3371-
   Hon. Robert W. Post, page 5 (M-697)


   when the minor receives final conviction for driving while
,::,,,
   intoxicated under Article 802e,          Penal Co$e.




   Prepared by Bennie W. Bock, II
   Assistant Attorney General
   APPROVED:
   OPINION COMMITTEE
   Kerns Taylor, Chariman
   W. E. Allen, Co-Chairman
   Ben Harrison
   A. J. Gallerano
   William J. Craig
   James Quick
: MEADE F. GRIFFIN
  Staff Le,galAseistant                  1.    ,.   .   .
   ALFRED WALKER
   &xec?utiveAssistant
   NOLA WRITE
   First Assistant Attorney General




                              -3372-